Exhibit 10.1
 


 


 
Greentech Mining Inc.
1840 Gateway Dr. Suite 200
Foster City CA. 94404
 


 
May 10, 2013
 


 
 
Greenetech Mining International, Inc.
1840 Gateway Dr. Suite 200
Foster City, CA 94404
Attention: Timothy Neher, Director


 
Ref: Operating, Exploration and Option to Purchase Agreement
 
Mr. Neher
 
Greentech Mining, Inc. has agreed to amend the payment terms of the Operating,
Exploration and Option to Purchase Agreement entered into on September 17, 2012.
Pursuant to our discussions the initial consideration of three million dollars
($3,000,000) with the first payment of one million dollars ($1,000,000) being
made on or before November 1, 2012 is extended to October 1, 2013 and the
remaining balance paid in ten (10) consecutive payments of $200,000 beginning on
December 1, 2012 is extended to November 1, 2013.
 
Best regards
 
s/s Matthew Neher
 
Matthew Neher
Chief executive Officer


 
 